Citation Nr: 1814508	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-39 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for residuals of an injury to the left ankle, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for residuals of an injury to the right wrist and hand, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a Board hearing in September 2017. A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case to ensure there is a complete record to decide the issues on appeal.

At his September 2017 Board hearing, the Veteran testified that since his last VA examination, his left ankle and right wrist and hand disabilities have gotten worse. 

The Veteran testified that his everyday living flares up his ankle. See Board hearing transcript at 10. In addition, his ankle locks up and gives out. Id at 5. 

The Veteran also testified that he is in pain all the time due to his right wrist and that he does not have dexterity in his fingers anymore. Id at 12. The Veteran testified that he has a "frozen joint." Id at 15. 

On remand, the Veteran should be afforded a new VA examination to assess the current nature and severity of his left ankle and right wrist and hand disabilities. See 
 Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Following completion of the above, schedule the Veteran for a VA examination to determine the current level of severity of his left ankle disability. The examiner must review the claims folder in conjunction with the examination. All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported. 

The examiner should describe all symptomatology related to the Veteran's service-connected left ankle disability. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The left ankle examination should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint. If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should identify any neurological findings in the left lower extremity and fully describe the extent and severity of those symptoms. The examiner should comment on whether any neurological manifestations are due to or aggravated by his service connected left ankle. 

The examiner should comment on whether any neurological manifestations are due to medications taken for his service connected left ankle.

The examiner should note the presence, or absence, of (i) ankylosis of the left ankle, noting plantar flexion and dorsiflexion; (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (iii) malunion of the os calcis or astragalus, noting marked or moderate deformity; and (iv) astragalectomy.

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. After completing directive #1, schedule the Veteran for a VA examination to determine the current level of severity of his right wrist and hand disability. The examiner must review the claims folder in conjunction with the examination. All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported. 

The examiner should describe all symptomatology related to the Veteran's service-connected right wrist and hand disability.

Range of motion testing, in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The VA examiner is asked to test the right wrist and hand ranges of motion in active motion, passive motion, as well as in weight-bearing, and nonweight-bearing. If the VA examiner is unable to conduct the required testing, the VA examiner should explain why the required testing cannot be conducted.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. 

The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.

The examiner should specifically indicate whether the Veteran has favorable or unfavorable ankylosis of the right wrist. 

The examiner is additionally asked to identify any neurological findings related to the Veteran's right wrist. The examiner should describe fully the extent and severity of those symptoms. The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.

The Veteran contends that his disability causes decreased ability to grip and grasp objects with his hand. The examiner should specifically address whether the Veteran's loss of grip strength is related or attributable to his service-connected right wrist disability.

 A complete rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. When the development requested has been completed, the claims shall again be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


